DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes the legal phraseology “comprises”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said upper platform member and said lower platform member" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamerman U.S. Publication No. (6,648,844).
With respect to Claim 1, Kamerman discloses a standing adjustment lumbar system (20, figs.1-3B) comprising: 
a lumbar support member or pelvis harness (22); 
an adjustable tension member or buckling mechanism (26, fig.1); and 
a platform member or foot-pad-pressing unit (42).  
With respect to Claim 2, Kamerman discloses the lumber support member or pelvis harness (22) includes a support belt sized and shaped to secure about at least a portion of a person (as shown in figs.3A-3B), the support belt or pelvis harness (22) having a first end, a second opposing end and an elongated main body therebetween (as shown in fig.1).  
Kamerman discloses the lumber support member or pelvis harness (22) is made of a cloth material ([Col.5], lines 10-14).  
With respect to 19McHale & Slavin, P.A. Atty Docket No. 5244U.001Claim 5, Kamerman discloses the lumber support member or pelvic harness (22) comprises at least one fastening member or buckling mechanism (26, fig.1) configured to secure together the first end and the second end.  
With respect to Claim 8, Kamerman discloses the tension member includes a strap and an adjustable tension generator or buckling mechanism (26, fig.1).  
20McHale & Slavin, P.A. 	With respect to Claim 13, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Kamerman discloses a method of relieving pain associated with one or more conditions comprising: causing or applying to an individual in need thereof, isometric contraction of one or more muscles sufficient to cause isometric relaxation.   Kamerman discloses apparatus and method for decompressing invertebral discs, relieving back pain, and promoting back healing (abstract). 
With respect to 21McHale & Slavin, P.A. Atty Docket No. 5244U.001Claim 14, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Kamerman discloses a method of relieving pain associated with one or more conditions according to Claim 13, where the muscles are lumbar muscles.  Kamerman discloses apparatus and method for decompressing invertebral discs, relieving back pain, and promoting back healing (abstract).  
With respect to Claim 15, Kamerman discloses use of a standing adjustment lumbar system, the standing adjustment lumbar system comprising: a lumbar support member or pelvis harness (22); an adjustable tension member or buckling mechanism (26, fig.1); and a platform member or foot-pad-pressing unit (42).  
With respect to Claim 16, Kamerman discloses a step of applying a tension to the lumbar support mechanism via buckling mechanism (26) and ([Col.5], lines 10-14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamerman as applied to claim 1 above, and further in view of Matthijs et al. U.S. Patent No. (5,407,422).

Matthijs et al. however, teaches a pelvic belt or lumbar support member (10) for use in the treatment of instability in the SI joint or pubic symphysis region for an individual. The use of a pelvic belt reduces the ability of the innominate bones of an individual to be pushed outwardly from each other during movement (abstract) wherein the pelvic belt or lumbar support member comprises a non-slip and non-allergenic material 38 is preferably integral to the interior surface 24 adjacent to the second portion 36. The non-slip material may completely cover the interior surface 24 of the second portion 36 at the discretion of an individual. The non-slip material may be attached to the interior surface 24 by any means preferred by an individual including but not limited to the use of stitching. The non-slip material and the second portion 36 are preferably adapted for positioning proximate to either the left or right ilium bones 14, 16 of an individual. The increased surface area or width of the second portion 36 functions to provide enhanced retention properties of the pelvic belt 10 in a desired position when engaged to the pelvic ring. The increased surface area or width of the second portion 36 additionally enhances the dispersement of pressure around the pelvic ring while simultaneously minimizing separation of the left or right innominate bones or left or right ilium bones 14, 16 from the sacrum ([Col.4], lines 16-36).
In view of the teachings of Mattijs et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lumbar support member of Kamerman by incorporating a non- slip material in order to provide enhanced retention properties of the pelvic belt.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamerman as applied to claim 1 above, and further in view of Buckner U.S. Patent No. (4,030,489).
With respect to Claim 6, Kamerman substantially discloses the invention as claimed except the lumber support member comprises a shaped material integrally formed or attached to an inner surface near a top portion of the lumber support member elongated main body.  
Buckner however, teaches a lumbo-sacral traction apparatus having a U-shaped supporting frame, a suspension belt adapted to be worn around the lower thoracic region of the patient (abstract) and (fig.5); the lumbo-sacral traction apparatus comprises a shaped material or cushion (36) integrally formed or attached to an inner surface near a top portion of the lumber support member elongated main body ([Col.3], lines 15-32).
In view of the teachings of Buckner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lumbar support member of Kamerman by incorporating a shaped material integrally formed or attached to an inner surface near a top portion of the lumber support member elongated main body to provide comfort to the anatomy of the user.
With respect to Claim 7, the combination of Kamerman/Buckner discloses the invention as claimed.  Buckner further teaches the lumber support member shaped material preferably is sized to run a sufficient length along the length of the lumbar support member so that, when the belt is placed on a user, the lumber support member shaped material contacts or grabs hold of the user's iliac crest (as shown in fig.2).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamerman as applied to claim 1 above, and further in view of Matsuoka U.S. Patent No. (7104935).

Matsuoka however, teaches in an analogous art (shown in figs.1-5B) an expander for the lower part of the body which expander can be easily used at home and other places by anybody for straightening the lumbar to prevent lower back pains and strengthening the leg and abdomen muscles ([Col.1], lines 7-12) comprising a upper platform main body (3,3, fig.3) and a lower platform main body (6, fig.).  
In view of the teachings of Matsuoka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the platform member of Kamerman by incorporating an upper platform main body and a lower platform main body for horizontally stretching the legs out during exercise.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamerman/Matsuoka as applied to claim 9 above, and further in view of Prsala U.S. Patent No. (6,244,995).
With respect to Claim 10, the combination of Kamerman/Matsuoka substantially discloses the invention as claimed except at least one of the upper platform member or the lower platform member comprises a timing mechanism.  
Prsala however, teaches an exercise device capable of entirely supporting a person's head, back and buttocks (seat) through the use of a carriage (located and moving on the inclined semi-circular tracks) and the feet through the use of the foot rest (abstract).  Prsala further teaches the user during the exercise with valuable information regarding the pressure applied by the feet, the 
In view of the teachings of Prsala, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify at least one of the upper platform member or the lower platform member of Kamerman/Matsuoka by incorporating a timing mechanism for increasing the user’s interest and motivation necessary for the prescribed exercises.
With respect to Claim 11, the combination of Kamerman/Matsuoka/Prsala substantially discloses the invention as claimed.  Prsala further teaches the timing mechanism is configured to begin after a user's weight or tension applied thereto has been tared ([Col.7], lines 13-23). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamerman as applied to claim 1 above, and further in view of McIntire U.S. Patent No. (5,178,596).
 	With respect to Claim 12, Kamerman substantially discloses the invention as claimed except the upper platform member and the lower platform member are separated by one or more springs.  
McIntire however, teaches an exercise apparatus for use by individuals (abstract) comprising an upper plate (25, fig.3) and a lower plate (13, fig.3) separated by springs (30, fig.3).
, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the platform members of Kamerman by incorporating springs to normally bias the pivot plates and in a raised orientation.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamerman as applied to claim 16 above, and further in view of Prsala U.S. Patent No. (6,244,995).
With respect to Claim 17, Kamerman substantially discloses the invention as claimed except a step of taring a weight of a user and starting a timer.  
Prsala however, teaches an exercise device capable of entirely supporting a person's head, back and buttocks (seat) through the use of a carriage (located and moving on the inclined semi-circular tracks) and the feet through the use of the foot rest (abstract).  Prsala further teaches the user 27 during the exercise with valuable information regarding the pressure applied by the feet, the number of repetitions and the time elapsed in the exercise a strain gadget, a counter of repetitions and a timer can be installed on the device. An alarm device can notify the user 27 about the completion of a pre-set number of repetitions and the expiry of pre-set time of duration of the exercise. A heart-rate monitor and heart-rate controls can also be installed on the device. All these gadgets increase the user's 27 interest and motivation necessary for the exercises ([Col.7], lines 13-23).
In view of the teachings of Prsala, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kamerman by taring a weight of a user and starting a timer for increasing the user’s interest and motivation necessary for the prescribed exercises.
for increasing the user’s interest and motivation necessary for the prescribed exercises ([Col.7], lines 13-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786